DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 4, 6-9, 11-15, 17 and 20-23 of U.S. Patent No. 11,226,678. Although the claims at issue are not identical, they are not patentably distinct from each other because claims 1-20 in current application are broader than reference claims  1-2, 4, 6-9, 11-15, 17 and 20-23 of the U.S. Patent No. 11,226,678.
Specifically, it is well established that “Omission of element and its function in combination is obvious expedient if remaining elements perform same functions as before” In re KARLSON (CCPA) 136 USPQ 184 (1963). 
Below is a table indicating the corresponding relationship between claims 1-20 of current application and reference claims  1-2, 4, 6-9, 11-15, 17 and 20-23 of the U.S. Patent No. 11,226,678.
Current Application
U.S. Patent: 11,226,678
1
1
2
2
3
1
4
1
5
4
6
6
7
7
8
8
9
9
10
11
11
12
12
13
13
14
14
15
15
17
16
11
17
20
18
21
19
22
20
23


To perform analysis required, claim 1 of the current application is compared to claim 1 of U.S. Patent No. 11,226,678. 
Claim 1: Current Application
Claim 1: U.S. Patent No. 11,226,678
A computerized process performed under control of program instructions executed by one or more hardware processors, the process comprising: 

detecting, based on sensor data collected during a mixed reality or augmented reality session, a controller gaze event in which a user gazes at, or within a defined region of, a handheld controller; 

in response to detecting the controller gaze event, starting a timer used to measure whether a duration of the controller gaze event satisfies a condition for temporarily modifying functionality of the handheld controller; and 

in response to determining that the duration of the controller gaze event satisfies the condition, modifying functionality of a user input element of the handheld controller, wherein modifying the functionality of the user input element comprises causing the user input element to be mapped to a function that is not controllable via the handheld controller immediately before the controller gaze event.
A computerized process performed under control of program instructions executed by one or more hardware processors, the process comprising: 

detecting, based on sensor data collected during a mixed reality or augmented reality session, a controller gaze event in which a user gazes at, or within a defined region of, a handheld controller; 

in response to detecting the controller gaze event, starting a timer used to measure whether a duration of the controller gaze event satisfies a condition for temporarily modifying functionality of the handheld controller; and 

in response to determining that the duration of the controller gaze event satisfies the condition, modifying a function of a user input element of the handheld controller wherein modifying the function of the user input element comprises causing a button of the handheld controller to be mapped to a function of displaying a menu.


As seen in the analysis above, claim 1 of current application is clearly broader than claim 1 of U.S. Patent No. 11,226,678. Therefore, the claim is properly subject to ODP rejection.
Similarly, ODP rejection can be shown in claims 2-20 of current application, as additional limitations in claims 2-20 are similarly recited as the limitations in the conflicting claims  1-2, 4, 6-9, 11-15, 17 and 20-23 of the reference application.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 10-11 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman et al. (US 2012/0300061, hereinafter Osman), in view of Poulos et al. (US 2014/0237366, hereinafter Poulos), and further in view of Tamama et al. (US 2021/0133991, hereinafter Tamama).
Regarding claim 10, Osman teaches a system (abstract: methods, devices and computer programs for controlling behavior of an electronic device), comprising:
a user input device (mobile phone, [0051]) configured to receive user input ([0051]: the user can provide inputs such as pushing a button on the mobile phone);
detecting, based at least partly on sensor (camera) data from the one or more sensors ([0033]: infrared light is emitted by a device with an infrared camera or detector, or that is in communication with an infrared camera or detector. The infrared light is reflected from the user's retinas back onto the infrared camera or detector. The amount of infrared light reflected back is based on the person's gaze towards the emitter. A user's gaze on a device is determined once the infrared light received on the camera or detector reaches a certain threshold for a period of time; [0035]: the gaze detection system, which includes a camera), an object gaze event (the user looking at the object such as a mobile phone or a watch) in which a pose of a user is directed at, or within a predefined region of, a physical object (mobile phone or watch correspond to a physical object; [0033]: A user's gaze on a device is determined once the infrared light received on the camera or detector reaches a certain threshold for a period of time; [0043]: A gaze detection system uses camera 406 aimed at the user to detect when the user is looking to the display or away from the display; [0050]: Mobile phone 604 has a gaze detection system that includes a camera facing the user; [0058]: Watch 802 has a gaze detection system and when the gaze detection system detects that the user is looking at the watch; [0075]: The gaze detection system determines, at any moment in time, if the user 252 has their gaze 286 on gaze target 256. The gaze target can be the complete device, or a part of the device; [0076]: gaze detection module 264 includes a camera facing user 252 together with gaze detection software that analyzes the eyes of the user 252); 
determining whether a duration (amount of time) of the object gaze event satisfies a defined condition ([0033]: A user's gaze on a device is determined once the infrared light received on the camera or detector reaches a certain threshold for a period of time; [0054]: When the gaze detection system determines that the user is looking at video 704b in the picture-in-picture window, for an amount of time exceeding a threshold; [0055]: a computer detects if the gaze of the user remains, for a period of time (e.g. 2 seconds), on one of several advertisements shown on a web page; [0091]: Fig. 15A shows a state diagram of a gaze detection application that changes behavior based on the state of the user’s gaze. In stat 552, the gaze of the user is off the dashboard display. The display on the car’s dashboard is dimmed, and the navigation system provides verbal turn-by-turn instructions to the user; [0092]: In state 554, the gaze of the user is on the display. Therefore, the dashboard display is on, with high intensity, and the driving directions are provided on a map in the dashboard display; [0055]: The gaze system triggers a change in the operating mode of the electronic device, without requiring an action or an input from the user, beyond that of changing the gaze direction; [0077]: Action processor 272 takes inputs related to gaze information, and determines which action to take in response to the status of the gaze of the user. The inputs to the action processor 272 include gaze state from gaze detection 264, device state 269, user interface 258, etc.; [0078]: action processor 272 uses logic rules to determine the actions to be generated … rule may be “in a navigation system, use verbal directions when user is not looking at display, and use map navigation when user is looking at the display.”); and 
when the duration satisfies said condition ([0055]: a computer detects if the gaze of the user remains, for a period of time (e.g. 2 seconds), on one of several advertisements shown on a web page), modifying functionality of the user input device ([0055]: When the gaze of the user remains on the advertisement, then the computer program performs an action related to the advertisement, such as opening a related web page, running an animation, increasing the size of the advertisement to provide additional information to the user, etc.; [0058]: when the gaze detection system detects that the user is looking at the watch, then the watch improves the visibility of the watch; [0050]: when the user is looking at the mobile phone 604 (fig. 6A), the mobile phone operates using a visual voice mail interface, which includes one or more of a list of voice mails, command buttons (play, rewind, replay, save, next, etc.), data voice mail received, etc.; [0092]: In state 554, the gaze of the user is on the display. Therefore, the dashboard display is on, with high intensity, and the driving directions are provided on a map in the dashboard display), wherein modifying said functionality comprises.
	Osman does not explicitly teach a wearable computing system, comprising: a head-mountable display system comprising a display and one or more sensors; and one or more processors programmed to implement a process; wherein modifying said functionality comprises causing a button of the user input device to become mapped to a function that is not controllable via the user input device when the object gaze event is initiated.
Poulos teaches a wearable computing system (abstract: augmented reality computing device), comprising: a head-mountable display system comprising a display (see-through display system with lenses, abstract and fig. 2, fig. 3) and one or more sensors (image sensors or motion sensors, fig. 3); and one or more processors (logic subsystem, fig. 3 and [0070]) programmed to implement a process ([0070]). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Poulos’s knowledge of implementing the process using a wearable computing system and modify the system of Osman because such a system improves user experience by facilitating interactions with objects in an augmented reality computing device environment.
Tamama teaches wherein modifying the functionality (a surface 220 of the peripheral device 136 is used as an input device, [0042]) comprises causing a button of the user input device to become mapped to a function (virtual user interface 137) that is not controllable via the user input device when the object gaze event is initiated ([0042]: peripheral device 136 is a physical, real-world device having a surface; [0043]: Virtual user interface 137 is mapped to a surface of peripheral device 136. As a result, AR system 10 renders, at a user interface position that is locked relative to a position of peripheral device 136 in the artificial reality environment, virtual user interface 137 for display at HMD 112 as part of artificial reality content 122. FIG. 1A shows that virtual user interface 137 appears on peripheral device 136 only within artificial reality content 122, illustrating that this virtual content does not exist in the real-world, physical environment; [0044]: artificial reality system 10 may render a virtual user interface 137 on peripheral device 136 only if peripheral device 136 is within field of view 130 of user 110; [0046]: Artificial reality system 10 may trigger generation and rendering of virtual content items based on a current field of view 130 of user 110, as may be determined by real-time gaze tracking of the user, or other conditions; [0062]: peripheral device can include one or more input devices (e.g., buttons, trackball, scroll wheel) for interacting with virtual content (e.g., to select a virtual UI element, scroll through virtual UI elements); [0074]: User interface engine 328 is configured to generate virtual user interfaces for rendering in an artificial reality environment. User interface engine 328 generates a virtual user interface to include one or more virtual user interface elements 329, such as a virtual drawing interface, a selectable menu (e.g., drop-down menu), virtual buttons, a directional pad, a keyboard, or other user-selectable user interface elements, glyphs, display elements, content, user interface controls, and so forth. Rendering engine 322 is configured to render, based on a current pose for peripheral device 136, the virtual user interface at a user interface position, in the artificial reality environment, that is locked relative to a position of peripheral device 136 in the artificial reality environment. The user interface position may be a position of one of presence-sensitive surfaces 220, and rendering engine 322 may scale, rotate, and otherwise transform the virtual user interface to apply projection to match the pose, size, and perspective of the presence-sensitive surface 220 such that the virtual user interface appears, in the artificial reality environment, to be overlaid on the presence-sensitive surface 220. User interface engine 328 may generate virtual user interface to be partially transparent, allowing presence-sensitive surface 220 to be seen by the user; it should be noted that the functionality of the peripheral device including a button as an input device is modified from that of performing input to displaying virtual user interface 137, which was not available before the system determines peripheral device is in the user’s field of view, i.e. the user is looking in the direction of the object). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Clements’ knowledge of using the surface of the peripheral device to function as a virtual user interface and modify the system of Osman, Poulos and Clements because such a system enhances user experience by using readily available peripheral devices as virtual user interfaces to interact with the artificial reality systems.
Regarding claim 11, Osman teaches the physical object is the user input device ([0050]: Mobile phone 604 has a gaze detection system that includes a camera facing the user; [0051]: the user can provide inputs such as pushing a button on the mobile phone).
Regarding claim 14, Osman teaches wherein the process further comprises, after modifying the functionality of the user input device: detecting an end of the object gaze event (fig. 16 step 1608 and [0104]: In operation 1608, a check is made to determine is the gaze of the user is directed towards the predetermined target. If the gaze is towards the predetermined target, the method proceeds back to operation 1606, and if the gaze is not directed towards the predetermined target, then the method is proceeds to operation 1610); and in response to detecting the end of the object gaze event, restoring a prior function of the button (fig. 16 step 1610 and [0104]: The electronic device is operated, in operation 1610, in a second mode of operation different from the first mode of operation. Thus, the electronic device changes to a different mode of operation when the gaze of the user moves away from the predetermined target; [0091]: Fig. 15A shows a state diagram of a gaze detection application that changes behavior based on the state of the user’s gaze. In stat 552, the gaze of the user is off the dashboard display. The display on the car’s dashboard is dimmed, and the navigation system provides verbal turn-by-turn instructions to the user; [0092]: In state 554, the gaze of the user is on the display. Therefore, the dashboard display is on, with high intensity, and the driving directions are provided on a map in the dashboard display; [0050]: Mobile phone 604 has a gaze detection system that includes a camera facing the user; [0051]: when user 602 looks away from mobile phone 604, the voice mail application switches to audible voice mail mode as shown in fig. 6B).
Regarding claim 15, Osman does not explicitly teach the process further comprises, in response to determining that the duration of the object gaze event satisfies the condition, displaying, on the display, a visual indication of a said function to  which the button is mapped.
Poulos teaches further comprising, in response to determining that the duration of the object gaze event satisfies the condition ([0034]: user gazing or focusing on the selected object for a threshold time duration, e.g., at least one second), displaying, on a display, a visual indication of said function (fig. 4, display of a menu of available actions or commands) to  which the button is mapped ([0034]: the presentation of commands may be triggered in response to user gazing or focusing on the selected object for a threshold time duration, e.g., at least one second. As another example, a menu of available commands may be activated and presented to the user in response to a degree of user stability as detected via eye tracking sensors; [0030]: At 402, Fig. 4 shows user 106 gazing at or focusing on first object 410 as illustrated via gaze lines 418 in order to select the first object. For example, user 106 may look in a direction of the object and sensors in the augmented reality computing system, e.g. an eye-tracking sensor, may be used to detect that the user is focusing on the first object in order to select the first object. As other examples, head-tracking sensors and/or hand-tracking sensors may be used to determine a focus of a user on an object. In some examples, user 106 may focus on a target region 412 of the first object in order to activate a display of menu of available actions or commands associated with the first object in its current state). Please refer to the rejection of claim 11 for motivation to combine Poulos with Osman.
Regarding claim 16, Osman does not explicitly teach the function comprises displaying content.
Tamama teaches the function comprises displaying content (displaying virtual user interface 137, fig. 1; [0043]: Virtual user interface 137 is mapped to a surface of peripheral device 136. As a result, AR system 10 renders, at a user interface position that is locked relative to a position of peripheral device 136 in the artificial reality environment, virtual user interface 137 for display at HMD 112 as part of artificial reality content 122. FIG. 1A shows that virtual user interface 137 appears on peripheral device 136 only within artificial reality content 122, illustrating that this virtual content does not exist in the real-world, physical environment; [0044]: artificial reality system 10 may render a virtual user interface 137 on peripheral device 136 only if peripheral device 136 is within field of view 130 of user 110). Please refer to the rejection of claim 10 for motivation to combine Tamama with Osman and Poulos.


Claim 1-4, 6-8, 12-13, and 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Poulos, in view of Tamama, and further in view of Clements (US 10,802,582).
Regarding claim 1, Osman teaches a computerized process performed under control of program instructions executed by one or more hardware processors (abstract: methods, devices and computer programs for controlling behavior of an electronic device), the process comprising: 
detecting, based on sensor (camera) data ([0033]: infrared light is emitted by a device with an infrared camera or detector, or that is in communication with an infrared camera or detector. The infrared light is reflected from the user's retinas back onto the infrared camera or detector. The amount of infrared light reflected back is based on the person's gaze towards the emitter. A user's gaze on a device is determined once the infrared light received on the camera or detector reaches a certain threshold for a period of time; [0035]: the gaze detection system, which includes a camera), a controller gaze event (the user looking at the object such as a mobile phone or a watch) in which a user gazes at, or within a defined region of, a handheld controller (mobile phone or watch correspond to a handheld controller; [0033]: A user's gaze on a device is determined once the infrared light received on the camera or detector reaches a certain threshold for a period of time; [0043]: A gaze detection system uses camera 406 aimed at the user to detect when the user is looking to the display or away from the display; [0050]: Mobile phone 604 has a gaze detection system that includes a camera facing the user; [0058]: Watch 802 has a gaze detection system and when the gaze detection system detects that the user is looking at the watch; [0075]: The gaze detection system determines, at any moment in time, if the user 252 has their gaze 286 on gaze target 256. The gaze target can be the complete device, or a part of the device; [0076]: gaze detection module 264 includes a camera facing user 252 together with gaze detection software that analyzes the eyes of the user 252); 
in response to detecting the controller gaze event, measure whether a duration (amount of time) of the controller gaze event satisfies a condition ([0033]: A user's gaze on a device is determined once the infrared light received on the camera or detector reaches a certain threshold for a period of time; [0054]: When the gaze detection system determines that the user is looking at video 704b in the picture-in-picture window, for an amount of time exceeding a threshold; [0055]: a computer detects if the gaze of the user remains, for a period of time (e.g. 2 seconds), on one of several advertisements shown on a web page) for temporarily modifying functionality of the handheld controller ([0091]: Fig. 15A shows a state diagram of a gaze detection application that changes behavior based on the state of the user’s gaze. In state 552, the gaze of the user is off the dashboard display. The display on the car’s dashboard is dimmed, and the navigation system provides verbal turn-by-turn instructions to the user; [0092]: In state 554, the gaze of the user is on the display. Therefore, the dashboard display is on, with high intensity, and the driving directions are provided on a map in the dashboard display; [0055]: The gaze system triggers a change in the operating mode of the electronic device, without requiring an action or an input from the user, beyond that of changing the gaze direction; [0077]: Action processor 272 takes inputs related to gaze information, and determines which action to take in response to the status of the gaze of the user. The inputs to the action processor 272 include gaze state from gaze detection 264, device state 269, user interface 258, etc.; [0078]: action processor 272 uses logic rules to determine the actions to be generated … rule may be “in a navigation system, use verbal directions when user is not looking at display, and use map navigation when user is looking at the display.”); and 
in response to determining that the duration of the controller gaze event satisfies the condition ([0055]: a computer detects if the gaze of the user remains, for a period of time (e.g. 2 seconds), on one of several advertisements shown on a web page), modifying functionality of a user input element of the handheld controller ([0055]: When the gaze of the user remains on the advertisement, then the computer program performs an action related to the advertisement, such as opening a related web page, running an animation, increasing the size of the advertisement to provide additional information to the user, etc.; [0058]: when the gaze detection system detects that the user is looking at the watch, then the watch improves the visibility of the watch; [0050]: when the user is looking at the mobile phone 604 (fig. 6A), the mobile phone operates using a visual voice mail interface, which includes one or more of a list of voice mails, command buttons (play, rewind, replay, save, next, etc.), data voice mail received, etc.; [0092]: In state 554, the gaze of the user is on the display. Therefore, the dashboard display is on, with high intensity, and the driving directions are provided on a map in the dashboard display).
Osman does not explicitly teach the sensor data for detecting where the user is gazing is collected during a mixed reality or augmented reality session; in response to the controller gaze event, starting a timer used to measure whether a duration of the controller gaze event satisfies a condition, and wherein modifying the functionality of the user input element comprises causing the user input element to be mapped to a function that is not controllable via the handheld controller immediately before the controller gaze event.
Poulos teaches the sensor data for detecting where the user is gazing is collected during a mixed reality or augmented reality session ([0030]: At 402, Fig. 4 shows user 106 gazing at or focusing on first object 410 as illustrated via gaze lines 418 in order to select the first object. For example, user 106 may look in a direction of the object and sensors in the augmented reality computing system, e.g. an eye-tracking sensor, may be used to detect that the user is focusing on the first object in order to select the first object. As other examples, head-tracking sensors and/or hand-tracking sensors may be used to determine a focus of a user on an object; [0055]: an augmented reality computing system comprising a see-through display system and a sensor system including one or more sensors, e.g. including an eye tracking sensor).
Osman contains a “base” process of modifying the operation of a handheld device based on detecting a gaze of the user on a handheld device upon which the claimed invention can be seen as an “improvement” in that the gaze of the user on a device is detected using sensor data collected during a mixed reality or augmented reality session.
Poulos contains known technique of detecting the gaze of a user on a device using sensor data collected during a mixed reality or augmented reality session (fig. 4, [0030] and [0055]) that is applicable to the “base” process.
Poulos’s known technique of detecting a user gaze on a device during a mixed reality or augmented reality session (fig. 4, [0030], [0055]) would have been recognized by one skilled in the art as applicable to the “base” process of Osman and the results would have been predictable and resulted in modifying the operation of a handheld user device by detecting a gaze of the user on the device using sensor data collected mixed reality  or augmented reality session which results in an improved process. 
Therefore, the claimed invention would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.
Tamama teaches wherein modifying the functionality of the user input element (a surface 220 of the peripheral device 136 is used as an input device, [0042]) comprises causing the user input element to be mapped to a function (virtual user interface 137) that is not controllable via the handheld controller immediately before the controller gaze event ([0042]: peripheral device 136 is a physical, real-world device having a surface; [0043]: Virtual user interface 137 is mapped to a surface of peripheral device 136. As a result, AR system 10 renders, at a user interface position that is locked relative to a position of peripheral device 136 in the artificial reality environment, virtual user interface 137 for display at HMD 112 as part of artificial reality content 122. FIG. 1A shows that virtual user interface 137 appears on peripheral device 136 only within artificial reality content 122, illustrating that this virtual content does not exist in the real-world, physical environment; [0044]: artificial reality system 10 may render a virtual user interface 137 on peripheral device 136 only if peripheral device 136 is within field of view 130 of user 110; [0046]: Artificial reality system 10 may trigger generation and rendering of virtual content items based on a current field of view 130 of user 110, as may be determined by real-time gaze tracking of the user, or other conditions; it should be noted that the functionality of the peripheral device is modified from that of an input device to displaying virtual user interface 137, which was not available before the system determines peripheral device is in the user’s field of view). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Tamama’s knowledge of using the surface of the peripheral device to function as a virtual user interface and modify the system of Osman and Poulos because such a system enhances user experience by using readily available peripheral devices as virtual user interfaces to interact with the artificial reality systems.
Clements teaches in response to the controller gaze event, starting a timer used to measure whether a duration of the controller gaze event satisfies a condition (col. 3 18-22: The eye tracking sensor, eye tracker 602, tracks a user’s eye gaze 606, as they view their environment outside to the headset as shown in fig. 2 …The computer has a timer, that records the time, that the user is detected, looking at one of the icons. The timer is displayed on the display, when gaze is detected for 0.4 seconds. The timer shows the counting of the time, until the icon activates. The timer is located next to, the gazed at icon; col. 10 lines 58-61: The eye tracker 602 detects the user’s gaze, at the bidet’s increase water temperature icon. The timer starts in the headset, at the detection of the gaze, at the temperature icon. At about 1 second, of the detection of continued gaze, at the temperature icon, the icon is activated; claim 1: the eye tracker is positioned to detect the user’s eye gaze at one of the icons, the glasses have a timer, the detection of gaze at one of the icons is associated to the activation of the timer, at a predetermined time of activation of the timer the icon is activated). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Clements’ knowledge of using a timer to determine the gaze detection event is satisfied and modify the process of Osman, Poulos and Tamama to use a timer to measure a duration of gaze detection event because such a process provides a user with a visual indication for a predetermined time for selecting an object using his gaze, and thereby ensuring only objects intended to be selected by the user are selected.
Regarding claim 2, Osman does not explicitly teach further comprising displaying, on a display generated by a head mounted display worn by the user, a visual indication that the timer has been started.
Clements teaches displaying, on a display generated by a head mounted display worn by the user, a visual indication that the timer has been started (fig. 3; col. 3 18-22: The eye tracking sensor, eye tracker 602, tracks a user’s eye gaze 606, as they view their environment outside to the headset as shown in fig. 2 …The computer has a timer, that records the time, that the user is detected, looking at one of the icons. The timer is displayed on the display, when gaze is detected for 0.4 seconds. The timer shows the counting of the time, until the icon activates. The timer is located next to, the gazed at icon; col. 10 lines 58-61: The eye tracker 602 detects the user’s gaze, at the bidet’s increase water temperature icon. The timer starts in the headset, at the detection of the gaze, at the temperature icon. At about 1 second, of the detection of continued gaze, at the temperature icon, the icon is activated; claim 1: the eye tracker is positioned to detect the user’s eye gaze at one of the icons, the glasses have a timer, the detection of gaze at one of the icons is associated to the activation of the timer, at a predetermined time of activation of the timer the icon is activated; col. 12 lines 18-19: The timer (clock 120) is displayed next to the cursor as shown in fig. 3; fig. 12 step 314: a clock is shown next to cursor, counting to about 1 second). Please refer to the rejection of claim 1 for motivation to combine Clements with Osman, Poulos and Tamama.
Regarding claim 3, Osman does not explicitly teach the function comprises displaying content.
Tamama teaches the function comprises displaying content (displaying virtual user interface 137, fig. 1; [0043]: Virtual user interface 137 is mapped to a surface of peripheral device 136. As a result, AR system 10 renders, at a user interface position that is locked relative to a position of peripheral device 136 in the artificial reality environment, virtual user interface 137 for display at HMD 112 as part of artificial reality content 122. FIG. 1A shows that virtual user interface 137 appears on peripheral device 136 only within artificial reality content 122, illustrating that this virtual content does not exist in the real-world, physical environment; [0044]: artificial reality system 10 may render a virtual user interface 137 on peripheral device 136 only if peripheral device 136 is within field of view 130 of user 110). Please refer to the rejection of claim 1 for motivation to combine Tamama with Osman and Poulos.
Regarding claim 4, Osman does not explicitly teach the user input element is a button of the handheld controller.
Tamama teaches the user input element is a button of the handheld controller ([0062]: peripheral device can include one or more input devices (e.g., buttons, trackball, scroll wheel) for interacting with virtual content (e.g., to select a virtual UI element, scroll through virtual UI elements)). Please refer to the rejection of claim 1 for motivation to combine Tamama with Osman and Poulos.
Regarding claim 6, Osman does not explicitly teach further comprising, in response to determining that the duration of the controller gaze event satisfies the condition, displaying a visual indication of said function to which the user input element is mapped.
Poulos teaches further comprising, in response to determining that the duration of the controller gaze event satisfies the condition ([0034]: user gazing or focusing on the selected object for a threshold time duration, e.g., at least one second), displaying a visual indication of said function (fig. 4, display of a menu of available actions or commands) to which the user input element is mapped ([0034]: the presentation of commands may be triggered in response to user gazing or focusing on the selected object for a threshold time duration, e.g., at least one second. As another example, a menu of available commands may be activated and presented to the user in response to a degree of user stability as detected via eye tracking sensors; [0030]: At 402, Fig. 4 shows user 106 gazing at or focusing on first object 410 as illustrated via gaze lines 418 in order to select the first object. For example, user 106 may look in a direction of the object and sensors in the augmented reality computing system, e.g. an eye-tracking sensor, may be used to detect that the user is focusing on the first object in order to select the first object. As other examples, head-tracking sensors and/or hand-tracking sensors may be used to determine a focus of a user on an object. In some examples, user 106 may focus on a target region 412 of the first object in order to activate a display of menu of available actions or commands associated with the first object in its current state). Please refer to the rejection of claim 1 for motivation to combine Poulos with Osman.
Regarding claim 7, Osman does not explicitly teach wherein the sensor data comprises head tracking data reflective of at least a head orientation of the user. 
Poulos teaches wherein the sensor data comprises head tracking data reflective of at least a head orientation of the user ([0030]: head-tracking sensors may be used to determine a focus of a user on an object; [0026]: one or more sensor 318 to detect movement of a user’s head when the user is wearing the display system 300). Please refer to the rejection of claim 1 for motivation to combine Poulos with Osman.
Regarding claim 8, Osman teaches wherein the sensor data comprises eye tracking data ([0033]: infrared light is emitted by a device with an infrared camera or detector, or that is in communication with an infrared camera or detector. The infrared light is reflected from the user's retinas back onto the infrared camera or detector. The amount of infrared light reflected back is based on the person's gaze towards the emitter. A user's gaze on a device is determined once the infrared light received on the camera or detector reaches a certain threshold for a period of time; [0035]: the gaze detection system includes camera that captures video of the eyes of the driver 102. The gaze detection system, which includes camera 106 and display 108, determines if the gaze of the driver 102 is directed towards the display; [0076]: gaze detection module 264 includes a camera facing user 252 together with gaze detection software that analyzes the eyes of the user 252).
Regarding claim 12, Osman does not explicitly teach wherein the process further comprises causing the head mounted display system to display a visual indication that the object gaze event is detected.
Clements teaches wherein the process further comprises causing the head mounted display system to display a visual indication that the object gaze event is detected (fig. 3; col. 3 18-22: The eye tracking sensor, eye tracker 602, tracks a user’s eye gaze 606, as they view their environment outside to the headset as shown in fig. 2 …The computer has a timer, that records the time, that the user is detected, looking at one of the icons. The timer is displayed on the display, when gaze is detected for 0.4 seconds. The timer shows the counting of the time, until the icon activates. The timer is located next to, the gazed at icon; col. 10 lines 58-61: The eye tracker 602 detects the user’s gaze, at the bidet’s increase water temperature icon. The timer starts in the headset, at the detection of the gaze, at the temperature icon. At about 1 second, of the detection of continued gaze, at the temperature icon, the icon is activated; claim 1: the eye tracker is positioned to detect the user’s eye gaze at one of the icons, the glasses have a timer, the detection of gaze at one of the icons is associated to the activation of the timer, at a predetermined time of activation of the timer the icon is activated; col. 12 lines 18-19: The timer (clock 120) is displayed next to the cursor as shown in fig. 3; fig. 12 step 314: a clock is shown next to cursor, counting to about 1 second). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Clements’ knowledge of using a timer to indicate the gaze event has started and modify the system of Osman, Poulos and Tamama because such a system provides a user with a visual indication for a predetermined time for selecting an object using his gaze, and thereby ensuring only objects intended to be selected by the user are selected.
Regarding claim 13, Osman teaches the function of the user input element is modified when the condition for the duration of the gaze event is met ([0055]: When the gaze of the user remains on the advertisement, then the computer program performs an action related to the advertisement, such as opening a related web page, running an animation, increasing the size of the advertisement to provide additional information to the user, etc.; [0058]: when the gaze detection system detects that the user is looking at the watch, then the watch improves the visibility of the watch; [0050]: when the user is looking at the mobile phone 604 (fig. 6A), the mobile phone operates using a visual voice mail interface, which includes one or more of a list of voice mails, command buttons (play, rewind, replay, save, next, etc.), data voice mail received, etc.; [0092]: In state 554, the gaze of the user is on the display. Therefore, the dashboard display is on, with high intensity, and the driving directions are provided on a map in the dashboard display).
However, Osman does not explicitly further comprising updating the visual indication during the gaze event to indicate an amount of time that the gaze event needs to continue until the function of the user input element is modified.
Clements teaches further comprising updating the visual indication (progression of the timer) during the gaze event to indicate an amount of time that the gaze event needs to continue until the function of the user input element is modified (fig. 3; col. 3 18-22: The eye tracking sensor, eye tracker 602, tracks a user’s eye gaze 606, as they view their environment outside to the headset as shown in fig. 2 …The computer has a timer, that records the time, that the user is detected, looking at one of the icons. The timer is displayed on the display, when gaze is detected for 0.4 seconds. The timer shows the counting of the time, until the icon activates. The timer is located next to, the gazed at icon; col. 10 lines 58-61: The eye tracker 602 detects the user’s gaze, at the bidet’s increase water temperature icon. The timer starts in the headset, at the detection of the gaze, at the temperature icon. At about 1 second, of the detection of continued gaze, at the temperature icon, the icon is activated; claim 1: the eye tracker is positioned to detect the user’s eye gaze at one of the icons, the glasses have a timer, the detection of gaze at one of the icons is associated to the activation of the timer, at a predetermined time of activation of the timer the icon is activated; col. 12 lines 18-19: The timer (clock 120) is displayed next to the cursor as shown in fig. 3; fig. 12 step 314: a clock is shown next to cursor, counting to about 1 second; col. 12 lines 36-37: The 1 second time’s progression is shown by the timer 120; fig. 12 step 314: a clock is shown next to cursor, counting to about 1 second; it should be noted that the timer is displayed until the condition for the duration of gaze event has been met and object is selected and activated). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Clements’ knowledge of displaying a timer until the object is selected and activated and the condition for duration of the gaze event has been met and modify the process of Osman, Poulos and Tamama to display the timer until the function of the user input element is modified in response to the condition for duration of gaze event is met because such a process provides a user with a visual indication for a predetermined time for selecting an object using his gaze, and thereby ensuring only objects intended to be selected by the user are selected.
Claim 17 is similar in scope to claim 10, and therefore the examiner provides similar rationale to reject claim 20.
Regarding claim 18, Osman does not explicitly teach the user input device is a handheld controller of a wearable computing system.
Tamama teaches the user input device is a handheld controller of a wearable computing system (fig. 1 shows an HMD 112 and the peripheral device 136; [0048]: peripheral device 136 is operationally paired with HMD 112 to jointly operate within AR system 10 to provide an artificial reality experience. For example, peripheral device 136 and HMD 112 may communicate with each other as co-processing devices). Please refer to the rejection of claim 1 for motivation to combine Tamama with Osman and Poulos.
Regarding claim 19, Osman teaches the physical object is the handheld controller ([0050]: Mobile phone 604 has a gaze detection system that includes a camera facing the user; [0051]: the user can provide inputs such as pushing a button on the mobile phone).
Claim 20 is similar in scope to claim 4, and therefore the examiner provides similar rationale to reject claim 20.


Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Osman, in view of Poulos, in view of Tamama, in view of Clements, and further in view of Kato et al. (US 2021/0042513, hereinafter Kato).
Regarding claim 9, the combination of Osman, Poulos, Tamama and Clements does not explicitly teach wherein the sensor data comprises controller position data reflecting a position of the controller.
Kato teaches wherein the sensor data comprises controller position data reflecting a position of the controller ([0123]: when the information includes posture-sensor data along, the HMD 20 is capable of estimating a controller position by using an Inertial Navigation System). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to apply Kato’s knowledge of using controller position data and modify the system of Osman, Poulos, Tamama and Clements because such a system is capable of efficiently performing position estimation of a controller corresponding to a wearable device having an inside-out type.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Kaehler et al. (US 201/0157398) describes a system displaying a virtual remote emulating the functions of a physical remote that a user is gazing or looking at, where buttons in the virtual remote correspond to functionality of the buttons in the physical remote.
Kingsbury et al. (US 10,627,895) describes to present a virtual remote control unit virtually held by the hand in the control activation position. The virtual control may be presented as a virtual image in the augmented reality display. The virtual control may include a menu navigation button amongst other buttons.


Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
None of the cited prior art references of record, teach either individually or in combination, “after modifying the functionality of the user input element: detecting a button press event in which the button is pressed; and in response to detecting the button press event, restoring a prior function of the button”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JWALANT B AMIN whose telephone number is (571)272-2455. The examiner can normally be reached Monday-Friday 10am - 630pm CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Mehmood can be reached on 571-272-2976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JWALANT AMIN/Primary Examiner, Art Unit 2612